Johnson, Judge:
These appeals for reappraisement have been submitted on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe respective parties hereto, subject to tbe approval of tbe Court, that tbe merchandise covered by tbe appeals for reappraisement enumerated in tbe attached Schedule of Cases, consists of merchandise exported from Japan; and that, at tbe time of exportation thereof to tbe United States, tbe market value or tbe price at which such or similar merchandise was freely offered for sale to all purchasers in tbe principal markets of tbe country from which exported, in tbe usual wholesale quantity and in tbe ordinary course of trade, for exportation to tbe United States, including the cost of all containers and covering of whatever nature,and all other costs, charges and expenses incident to placing tbe merchandise in condition packed ready for shipment to the United States, were the appraised unit values, but not including the buying commission to Shin Bi Bussan Company, as stated on the invoices.
IT IS FURTHER STIPULATED AND AGREED that the merchandise the subject of this stipulation is not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Sec. 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said merchandise is subject to appraisement under Sec. 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that the appeals for reap-praisement enumerated in the attached Schedule of Cases may be deemed submitted for a decision on the foregoing stipulation.
On tbe agreed facts, I find that tlie export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise covered *475by the appeals for reappraisement enumerated in the attached schedule and that such value is represented by the appraised unit values, but not including the buying commission to Shin Bi Bussan Company, as stated on the invoices.
Judgment will be rendered accordingly.